Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142739 & (19)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142739
                                                                    COA: 301134
                                                                    Muskegon CC: 06-052984-FC
  EDDIE RYAN LEWIS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the November 24, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand to the Court of Appeals is DENIED. The prison mailbox rule of MCR
  7.205(A)(3) applies only to applications for leave to appeal to the Court of Appeals from
  lower court decisions or orders rendered on or after March 1, 2010. The motion for relief
  from judgment in this case was denied on November 6, 2009.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2011                   _________________________________________
         y1219                                                                 Clerk